NUMBER 13-10-00025-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

           CORPUS CHRISTI                 -        EDINBURG


KIMBERLY GALINDO,                                                           Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 156th District Court
                          of Bee County, Texas.



                          MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Yañez and Garza
                Memorandum Opinion by Justice Garza

      By one issue, appellant Kimberly Galindo contends that the trial court abused its

discretion when it revoked her community supervision. See TEX. CODE CRIM. PROC. ANN.

art. 42.12, § 21 (Vernon Supp. 2009). We affirm.

                                     I. BACKGROUND

      Galindo was convicted of assault on a public servant, a third-degree felony, on

November 21, 2006. See TEX. PENAL CODE ANN. § 22.01(a)(1) (Vernon Supp. 2009).

Galindo pleaded guilty to the offense pursuant to a plea agreement with the State and was
sentenced to ten years’ imprisonment in a state facility along with a $2,500 fine. The trial

court suspended Galindo’s sentence and placed her on regular community supervision for

ten years. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 21. Notably, during her

community supervision, Galindo pled guilty to another felony, injury to a child by omission.

See TEX. PENAL CODE ANN. § 22.04 (Vernon Supp. 2009). Galindo was granted community

supervision for this offense, as well.

        On October 13, 2009, the Goliad County Sheriff’s Department issued a warrant for

Galindo’s arrest based on a new charge of theft of property valued between $1,500 and

$20,000, a state jail felony.1 See id. § 31.03(a), (e)(4)(A) (Vernon Supp. 2009). Due to this

new arrest, the State alleged that Galindo violated the terms and conditions of her

community supervision by committing theft and filed a motion to revoke Galindo’s

community supervision.

        A hearing was conducted on the State’s motion to revoke on December 29, 2009.

At the hearing, Galindo entered a plea of “true” to the allegation of theft in the State’s

motion to revoke.2 After considering the options available and Galindo’s criminal history,

the trial court revoked Galindo’s community supervision and assessed her punishment at

eight years’ confinement. This appeal followed.

                                              II. DISCUSSION

        In a community supervision revocation proceeding, the State must prove by a

preponderance of the evidence that the defendant violated the terms of her community

supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). We review a

a trial court’s order revoking community supervision for an abuse of discretion. Rickles v.


        1
          This charge was based on an allegation that Ga l i n do misappropriated a gold diamond ring from
Orlean Lubbock, the mother of one of Galindo’s long-time friends.

        2
          The State amended the motion to reduce the value of the property stolen to an amount of more than
$500 but less than $1,500, a class A misdemeanor. See TEX . P ENAL CODE A NN. § 31.03(a), (e)(3) (Vernon
Supp. 2009).
                                                    2
State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). A trial court has very broad discretion

over community supervision, its revocation, and its modification. See TEX. CODE CRIM.

PROC. ANN. art. 42.12, § 21.

       By one issue, Galindo contends that the trial court abused its discretion when it

revoked her community supervision. It is well-established that a single violation of a

community supervision condition is sufficient to support the trial court’s decision to revoke

community supervision. Herrera v. State, 951 S.W.2d 197, 199 (Tex. App.–Corpus Christi

1997, no pet.) (citing M oore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980);

Sanchez v. State, 603 S.W.2d 869 (Tex. Crim. App. 1980); Burns v. State, 835 S.W.2d
733, 735 (Tex. App.–Corpus Christi 1992, pet. ref’d)). A plea of “true” to an allegation in

the motion to revoke is sufficient, standing alone, to support an order of revocation of

community supervision. Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979).

       At the hearing on the State’s motion to revoke, Galindo pleaded “true” to the

allegation that she committed theft, a violation of the terms and conditions of her

community supervision. Galindo’s plea of “true” is sufficient to support the trial court’s

revocation of her community supervision. See id. We conclude that the trial court did not

abuse its discretion in granting the State’s motion to revoke Galindo’s community

supervision. Accordingly, we overrule Galindo’s sole issue.

                                        III. CONCLUSION

       The judgment of the trial court is affirmed.

                                                      ________________________
                                                      DORI CONTRERAS GARZA
                                                      Justice

Do Not Publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
15th day of July, 2010.
                                               3